Exhibit 10.280

THIRTEENTH LEASE AMENDMENT

THIS THIRTEENTH LEASE AMENDMENT (this “Thirteenth Amendment”) is made and
entered into this 29th day of September 2011, by and between GREENWAY OFFICE
CENTER L.L.C. (the “Landlord”) and PPD DEVELOPMENT, LP (the “Tenant”).

RECITALS:

A. Tenant (as successor to PPD Development, LLC) and Landlord (as successor to
Greenway Properties, Inc. f/k/a Western Center Properties, Inc.) have entered
into that certain lease with respect to space in the building located at 8551
Research Way, Middleton, Wisconsin, dated April 30, 2001 (the “Lease”), which
Lease was subsequently amended on August 15, 2001, August 25, 2003, March 22,
2004, May 17, 2004, December 14, 2004, June 3, 2005, July 29, 2005, March 1,
2006, August 31, 2007, September 25, 2007, March 31, 2008, and February 10,
2011; and

B. Tenant and Landlord desire to amend the Lease as set forth herein.

AGREEMENT:

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which the
parties hereby acknowledge, Landlord and Tenant agree as follows:

1. Article 1 of the Lease is hereby replaced in its entirety with the following:

“ARTICLE 1

TERMS

1.1 Date of Lease. April 30, 2001.

1.2 Landlord: Greenway Office Center L.L.C., a Delaware limited liability
company, with it address at:

8215 Greenway Boulevard, Suite 500,

Middleton, WI 53562 (courier address)

P.O. Box 7700

Madison, WI 53707-7700 (mailing address)

Attn: Chief Legal Officer

The address for Landlord set forth in Section 16.6 is hereby replaced with the
above.

1.3 Tenant: PPD Development, LP, a Texas limited partnership, with its address
at:

929 North Front Street

Wilmington, NC 28401-3331

Attn: Corporate Lease Administration with copy to General Counsel at same
address

The address for Tenant set forth in Section 16.6 is hereby replaced with the
above.

1.4 Building: The Building is located at 8551 Research Way, Middleton, WI 53562.
“Rentable Square Footage of the Building” is deemed to be 190,549 square feet.

1.5 Premises: The Premises shall mean the area shown on Exhibit A to this Lease.
“Rentable Square Footage of the Premises” is deemed to be 125,761 square feet.

1.6 Rent: Rent shall mean the amounts payable by Tenant to Landlord as stated in
Article 4.



--------------------------------------------------------------------------------

1.7 Term: The Term commenced on May 1, 2001 (the “Commencement Date”) and,
unless extended in accordance with this Lease, shall end on May 31, 2023 (the
“Termination Date”).”

2. Article 2 of the Lease is hereby deleted in its entirety and replaced with
the following:

“Phase IV of the Greenway Research Center has on a non-served basis
approximately 5.4 parking stalls per 1,000 square feet of usable space which
should provide adequate parking for employees and guests.”

3. Section 4.1 is hereby replaced in its entirety with the following:

“4.1 Rent. Tenant covenants and agrees to pay Landlord as Rent, in advance, on
the first day of each month, without demand thereof, the “Monthly Base Rent” set
forth in the table below, along with its prorated share of the Common Area
Expenses (as defined in Section 4.4). The term “Monthly Base Rent” shall also
mean and refer to “Monthly Rent” as that term is used in the Lease.

 

Period or Months of Term

   Annual Rate Per Square Foot      Monthly Base Rent        

09/01/2011 to 02/28/2012

   $ 15.40       $ 161,393.28     

03/01/2012 to 02/29/2013

   $ 15.86       $ 166,235.08     

03/01/2013 to 02/28/2014

   $ 16.34       $ 171,222.13     

03/01/2014 to 02/28/2015

   $ 16.83       $ 176,358.80     

03/01/2015 to 02/28/2016

   $ 17.33       $ 181,649.56     

03/01/2016 to 02/29/2017

   $ 17.85       $ 187,099.05     

03/01/2017 to 02/28/2018

   $ 18.39       $ 192,712.02     

03/01/2018 to 02/28/2019

   $ 18.94       $ 198,493.38     

03/01/2019 to 02/28/2020

   $ 19.51       $ 204,448.18     

03/01/2020 to 02/29/2021

   $ 20.09       $ 210,581.63     

03/01/2021 to 02/28/2022

   $ 20.70       $ 216,899.08     

03/01/2022 to 02/28/2023

   $ 21.32       $ 223,406.05     

03/01/2023 to 05/31/2023

   $ 21.96       $ 230,108.23                ”   

4. Section 4.5 is hereby replaced in its entirety with the following:

“4.5. Proration: Tenant’s “prorated share” shall mean the Rentable Square
Footage of the Premises divided by the Rentable Square Footage of the Building,
which equals 66.00 percent.”

5. Section 4.6 is hereby added to the Lease to read as follows:

“4.6 Rent Credit. Unless Tenant is then in default under Article 11, beginning
on April 1, 2022, Tenant shall have a right to receive a credit against its
future Base Rent in the amount of $3,000,000. Tenant may start offsetting the
rent credit against the Base Rent due on April 1, 2022, and each subsequent
month thereafter. Notwithstanding the above, if Tenant does not extend this
Lease through at least May 31, 2026, Tenant will instead receive a credit
against its future Base Rent in the amount of $2,250,000.

6. Section 6.2 (d) is hereby added to the Lease to read as follows:

“(d) Tenant shall be responsible for payment of electric service charges under
the Madison Gas and Electric Service Agreement for Purchase of Backup Generation
Service, dated December 16, 2004 (the “MGE Agreement”). On or before the
termination date of the MGE Agreement, Tenant shall enter into its own service
agreement for purchase of backup generation service from Madison Gas and
Electric Company.”

7. Section 16.23 of the Lease is hereby replaced in its entirety with the
following:

“16.23 Right of First Refusal. Throughout the Term of the Lease, Tenant shall
have right of first refusal with respect to any space located in the Building
(the “ROFR Space”), subject to other tenant(s) then existing rights of first
refusal for the same space. In the event a third party wishes to lease the ROFR
Space, Landlord shall notify Tenant of the terms upon which the third party is
willing to lease the ROFR Space and

 

2



--------------------------------------------------------------------------------

Tenant shall have five (5) business days from the date of such notice to inform
Landlord that Tenant wishes to lease the ROFR Space. If Landlord does not
receive a response from Tenant within such five (5) day period, Landlord may
rent the ROFR Space to the third party. If Tenant wishes to exercise its right
of first refusal for the ROFR Space, Tenant must lease the ROFR Space upon the
same terms and conditions as the bona-fide, negotiated proposal from the third
party.”

8. Section 16.24 is hereby added to the Lease to read as follows:

“16.24. Renewal Option. Landlord hereby grants Tenant two (2) options (each, a
“Renewal Option”) to extend the then current Term of this Lease with respect to
the entire Premises for five (5) years each (each, a “Renewal Term”) by
delivering written notice of exercise of the Renewal Option to Landlord not
later than eighteen months (18) months in advance of the expiration of the then
current Term. Landlord shall then provide Tenant with Landlord’s estimate of the
fair market base rent for the Premises (“Fair Market Rent”). The Base Rent for
the Renewal Term shall equal ninety-five percent (95%) of the estimated Fair
Market Rent. Landlord shall determine the “fair market” rent and refurbishment
allowance by analyzing comparable space in the Middleton/West Madison, Wisconsin
area. In the event Tenant disputes Landlord’s determination of Fair Market Rent
or the refurbishment allowance for the Renewal Term, Landlord and Tenant shall
within thirty (30) days after the date on which the Landlord provides Tenant
with its estimate of Fair Market Rent shall each simultaneously submit to the
other, in writing, its good faith estimate of the Fair Market Rental Rate (“Good
Faith Estimates”). If the higher of the Good Faith Estimates is not more than
one hundred and five percent (105%) of the lower of the Good Faith Estimates,
the Fair Market Rent in question shall be deemed to be the average of the
submitted rates. If otherwise, then the rate shall be set by arbitration to be
held in Madison, Wisconsin in accordance with the Real Estate Valuation
Arbitration Rules of the American Arbitration Association, except that the
arbitration shall be conducted by a single arbitrator as follows. Within ten
(10) days after the simultaneous submittal by Landlord and Tenant of their
respective Good Faith Estimates, each shall designate a recognized and
independent commercial real estate attorney or MAI appraiser who has at least
ten (10) years recent experience in the leasing or valuing, as applicable, of
rental properties comparable to and in the vicinity of the Building, which
arbitrator shall not be an affiliate of Tenant or Landlord. The two individuals
so designated shall, within ten (10) business days after the last of them is
designated, appoint a third independent arbitrator possessing the aforesaid
qualifications to be the single arbitrator (provided that such third arbitrator
shall not have been engaged by Landlord, Tenant or the local affiliates or
agents of either of them during the preceding three (3) years). The third
arbitrator so selected shall alone pick one of the two Good Faith Estimates,
being the Good Faith Estimate that is closer to the Fair Market Rent as
determined by the arbitrator using the definition set forth herein. The parties
agree to be bound by the decision of the arbitrator, which shall be final and
non-appealable, and shall share equally the costs of arbitration, and judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The phrase “Fair Market Rent” shall mean the fair market
value annual rental rate that a comparable tenant would pay and a comparable
landlord would accept in an arm’s length transaction, for delivery on or about
the applicable delivery or effective date of the applicable Renewal Term, for
comparable non-renewal, non-expansion space, for a comparable use in the
Building and in comparable buildings within a one (1) mile radius of the
Building (“Comparable Transactions”). In any determination of Comparable
Transactions, appropriate consideration shall be given to the annual rental
rates per rentable square foot; the standard of measurement by which the
rentable square footage is measured; the ratio of rentable square feet to usable
square feet; the type of escalation clause (e.g., whether increases in
additional rent are determined on a net or gross basis, and if gross, whether
such increases are determined according to a base year or a base dollar amount
expense stop); provisions reflecting free or reduced rent, parking charges,
length of the lease term, size, configuration and location of premises being
leased, building standard work letter or tenant improvement allowances, if any;
and other generally applicable conditions of tenancy for such Comparable
Transactions. The intent is that Tenant will obtain the same rent and other
economic benefits that a landlord would otherwise give in Comparable
Transactions and that Landlord will make, and receive the same economic payments
and concessions that a landlord would otherwise make, and receive in Comparable
Transactions.”

9. Prior Amendments.

 

  9.1 Except as noted in this Section 9, this Thirteenth Amendment hereby
supersedes and replaces all of the terms and conditions of the first through
twelfth amendments to the Lease, which were dated on or about August 15,
2001, August 25, 2003, March 22, 2004 (“Third Amendment”), May 17, 2004 (“Fourth
Amendment”), December 14, 2004 (“Fifth Amendment”), June 3, 2005 (“Sixth
Amendment”), July 29, 2005, March 1, 2006 (“Eighth Amendment”), August 31,
2007, September 25, 2007, March 31, 2008, and February 10, 2011 (the “Prior
Amendments”). Except as noted in this Section 9, the terms and conditions of the
Lease shall be construed as if the Prior Amendments were never in effect.

 

3



--------------------------------------------------------------------------------

  9.2 The following provisions shall continue in full force and effect and are
not superseded by the terms and conditions of this Thirteenth Lease Amendment:

 

  i. Sections 15, 16 and 17 of the Eighth Amendment.

 

  ii. Section 9 of the Sixth Amendment.

 

  iii. Section 3 of the Fifth Amendment.

 

  iv. Section 10 of the Fourth Amendment.

 

  v. Section 11 of the Third Amendment.

10. This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile transmission or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Amendment. Any party so executing this Amendment by facsimile transmission or
electronic mail shall promptly deliver a manually executed counterpart, provided
that any failure to do so shall not affect the validity of the counterpart
delivered by facsimile transmission or electronic mail.

11. All capitalized terms not defined herein shall have the meaning ascribed to
them in the Lease.

12. In the event of conflict between the provisions of this Amendment and the
terms of the Lease, the provisions of this Amendment will control.

13. The parties hereby ratify the terms and conditions of the Lease as amended
by this Amendment.

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date set forth in the preamble.

 

TENANT:     LANDLORD: PPD DEVELOPMENT, LP     GREENWAY OFFICE CENTER L.L.C. By:
  PPD GP, LLC, Its General Partner     By:   T. Wall Properties L.L.C., Its
Manager By:  

/s/ William J. Sharbaugh

      By:  

/s/ Randall J. Guenther

 

Name:

 

 

William J. Sharbaugh

        Randall J. Guenther,           President & Chief Financial Officer
Title:  

Chief Operating Officer

    Date:  

October 10, 2011

Date:  

September 29, 2011

     

 

4



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

LOGO [g226725ex10_280pg005.jpg]

 

5



--------------------------------------------------------------------------------

LOGO [g226725ex10_280pg006.jpg]

 

6



--------------------------------------------------------------------------------

GUARANTY

THIS GUARANTY (this “Guaranty”) is made and entered into by and between
PHARMACEUTICAL PRODUCT DEVELOPMENT, INC., a North Carolina corporation, (the
“Landlord”) and GREENWAY OFFICE CENTER L.L.C., a Delaware limited liability
company (the “Guarantor”).

RECITALS:

A. Guarantor is affiliated with PPD Development, LP, a Texas limited
partnership, (the “Tenant”).

B. Landlord and Tenant entered into that certain lease, dated April 30, 2001, as
amended, for the premises located at 8551 Research Way, Middleton, WI 53562 (the
“Lease”).

C. Guarantor derives a financial benefit from the execution of the Lease by
Landlord and Tenant.

D. Guarantor desires to guaranty all of Tenant’s obligations under the Lease.

AGREEMENT:

IN CONSIDERATION of the foregoing Recitals, and in consideration of the Landlord
entering into the Lease, Guarantor does hereby covenant and agree to the
following:

1. GUARANTY OF PERFORMANCE. Guarantor guarantees, unconditionally and
absolutely, the full and faithful performances and observance of all the
covenants, terms, and conditions of the Lease provided to be performed and
observed by Tenant, expressly including, without being limited to, the payment
of rent, when due, under the Lease. This is a guaranty of payment and
performance and not of collection.

2. LEASE MODIFICATION, RENEWAL OR EXTENSION. If the Lease is modified, renewed
or extended, or if the Tenant holds over beyond the term of the Lease, the
obligations hereunder of Guarantor shall extend and apply with respect to the
full and faithful performance of all of the covenants, terms and conditions of
the Lease and of any such modifications, renewal or extension thereof.

3. TENANT’S SUBLET OR ASSIGNMENT. This Guaranty shall remain and continue in
effect if the Tenant sublets or assigns, whether or not Guarantor or Landlord
receives notice of such sublet or assignment or has consented to it.

4. BINDING ON SUCCESSORS AND ASSIGNS. This Guaranty, and all of the terms
hereof, shall be binding on Guarantor and the heirs, successors, assigns, and
legal representatives of Guarantor and shall inure to the benefit of the
successors, assigns, and legal representatives of Landlord.

5. JOINT AND SEVERAL LIABILITY. The liability of Guarantor is co-extensive with
that of Tenant and also joint and several, and action may be brought against
Guarantor and carried to final judgment either with or without making Tenant a
party thereto. Guarantor further agrees that in any action or proceeding brought
by Landlord against Tenant, Guarantor does not have to be joined as a party
thereto.

6. NO DEMAND NEEDED. Landlord may proceed against Guarantor without first making
demand against Tenant and without first bringing any action or proceeding
against Tenant and without joining Tenant as a party defendant.

7. WAIVER OF RIGHT TO DEFAULT NOTICE. Guarantor does not require any notice of
Tenant’s nonpayment, nonperformance, or nonobservance of the covenants, terms,
and conditions of the Lease. Guarantor expressly waives the right to receive
such notice.

8. TENANT’S BANKRUPTCY. Neither Guarantor’s obligation to make payment in
accordance with the terms of this Guaranty, nor any remedy for the enforcement
thereof, shall be impaired, modified, released, or limited in any way by any
impairment, modification, release, or limitation of the liability of Tenant or
Tenant’s representatives in bankruptcy, resulting from the operation of any
present or future provision of the Bankruptcy Code of the United States or from
the decision of any court interpreting the same.

 

7



--------------------------------------------------------------------------------

9. SERVICE OF PROCESS. Guarantor irrevocably appoints Tenant as its agent for
the service of process related to this Guaranty. Notwithstanding the proceeding,
Landlord agrees to send Guarantor a copy of the legal papers served on Tenant by
certified mail, return receipt requested, at the address noted by Guarantor’s
signature below.

10. VENUE AND INTERPRETATION OF GUARANTY. Venue for any action or proceeding
arising out of this Guaranty shall be Dane County in the State of Wisconsin. The
internal laws of the State of Wisconsin shall govern the interpretation,
validity, performance and enforcement of this Guaranty. The invalidity or
unenforceability of any provision of this Guaranty shall not affect or impair
any other provision. Both parties have been either represented by legal counsel
or given the chance to review this Guaranty with legal counsel, and therefore,
the provisions of this Guaranty shall be construed as their fair meaning, and
not for or against any party based upon any attributes to such party of the
source of the language in question.

11. WAIVER OF JURY TRIAL. Guarantor hereby waives the right to trial by jury in
any action or proceeding that may hereafter be instituted by Landlord against
Guarantor in respect of this Guaranty.

12. LANDLORD’S LEGAL EXPENSES. Landlord shall be entitled to all of its costs
and expenses, including, without limitation, reasonable attorneys’ fees, if
Landlord institutes a suit against Tenant or Guarantor for violation of, or to
enforce any covenant, term or condition of, the Lease or this Guaranty.

13. NO WAIVER BY LANDLORD. Landlord’s failure or delay in exercising any rights
under the Lease or this Guaranty or in sending any notices, or requests, or in
requiring strict performance or observance of any term or covenant of the Lease,
shall not waive any of Landlord’s rights created by this Guaranty.

14. COUNTERPARTS; FACSIMILE. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Guaranty by facsimile transmission or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Guaranty. Any party so executing this Guaranty by facsimile
transmission or electronic mail shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart delivered by facsimile transmission or electronic mail.

IN WITNESS WHEREOF, Landlord and Guarantor have executed this Guaranty as of the
date it is executed by both of the parties.

 

GUARANTOR:       LANDLORD:   PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.    
GREENWAY OFFICE CENTER L.L.C.         By:   T. Wall Properties L.L.C., Its
Manager X  

 

          Name:  

 

        By:  

 

Address:  

 

        Name:  

 

 

 

        Title:  

 

 

 

        Date:  

 

Date:  

 

         

 

8